DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is/are:
(Claim 1) “electrocardiogram measuring unit that measures a potential difference between the first electrode and second electrode” 
(Claim 1) “pulse wave detecting unit that detects pulse wave information from a body surface near the artery”
(Claim 1) “a pulse wave measuring unit that acquires, from the pulse wave information, a second time at which a predetermined portion in a pulse wave occurs;” 
(Claim 1) “a blood pressure estimating unit that calculates pulse wave transit time…”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 1) “electrocardiogram measuring unit that measures a potential difference between the first electrode and second electrode”: As identified by the Specification, the following is recognized as the corresponding structure to the electrocardiogram measuring unit: “FIG. 7 is an image diagram illustrating that a polarity of an electrocardiogram waveform is inverted by the first electrode 101 and the second electrode 102 crossing over an artery. By using this phenomenon, a potential difference between the electrodes stuck in such a way as to sandwich an artery can be calculated, and an electrocardiogram can be measured even when a signal is very weak.“ Or equivalents thereof.
(Claim 1) “pulse wave detecting unit that detects pulse wave information from a body surface near the artery”: As identified by the Specification, the following is recognized as the corresponding structure to the pulse wave detecting unit: “For example, when the first pulse wave detecting unit 103 is constituted of a light emission diode (LED) as a light emission element and a photo diode (PD) as a light reception element, light having any wavelength and generated by the LED is reflected inside a body, and the reflected light can be detected by the PD.” Or equivalents thereof.
(Claim 1) “a pulse wave measuring unit that acquires, from the pulse wave information, a second time at which a predetermined portion in a pulse wave occurs;”: As identified by the Specification, the following is recognized as the corresponding structure to the pulse wave measuring unit: “a computer to execute: 
(Claim 1) “a blood pressure estimating unit that calculates pulse wave transit time…”: As identified by the Specification, the following is recognized as the corresponding structure to the blood pressure estimating unit: “Further, the blood pressure measuring device according to the first to fourth example embodiments may be implemented by a dedicated device, but can also be implemented by a computer (information processing device).” Or equivalents thereof.
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 12, the term “wherein the specific wave is an R wave” should be replaced with --wherein the specific wave is a [[an]] R wave-- for grammatical correctness.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of calculating pulse wave transit time from a first time and a second time and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value which are considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring a potential difference between 
Furthermore, electrodes, measuring units, detecting units, and measuring units are general fields of use and estimating units are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of comparing electrocardiogram and pulse wave data predict blood pressure and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 2-14 also do not add significantly more to the exception as they merey add steps to the extrasolution data gathering, adds details on how to perform the extrasolution data gathering activity, and adds details on how the mental steps may be performed.
Regarding Claim 15, the claim(s) is directed to the abstract idea of calculating pulse wave transit time from a first time and a second time and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value which are considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring a potential difference between electrodes, detecting pulse wave information, acquiring times at which a portion of data occurs are insignificant extrasolution data gathering activities. 
Furthermore, electrodes are general fields of use. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of comparing electrocardiogram and pulse wave data predict blood pressure and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Regarding Claim 16, the claim(s) is directed to the abstract idea of calculating pulse wave transit time from a first time and a second time and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value which are considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring a potential difference between electrodes, detecting pulse wave information, acquiring times at which a portion of data occurs are insignificant extrasolution data gathering activities. 
Furthermore, electrodes are general fields of use and recording mediums are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of comparing electrocardiogram and pulse wave data predict blood pressure and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 6, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2006/0200011) (“Suzuki”).
Regarding Claim 1, Suzuki teaches a blood pressure measuring device (Abstract) comprising: 
a first electrode and a second electrode that are made to contact with a body surface near an artery (Fig. 1, electrocardiogram electrodes 23, [0057], Fig. 2 shows a monitoring location near an artery);  
an electrocardiogram measuring unit that measures a potential difference between the first electrode and the second electrode ([0057]), and acquiring a first time at which at least a predetermined portion in an electrocardiogram occurs ([0063] peak acts as predetermined portion);
a pulse wave detecting unit that detects pulse wave information from a body surface near the artery ([0060], Fig. 2 shows a monitoring location near an artery);
a pulse wave measuring unit that acquires, from the pulse wave information, a second time at which a predetermined portion in a pulse wave occurs ([0063] peak of pulse wave as predetermined portion); and
a blood pressure estimating unit that calculates pulse wave transit time from the first time and the second time, and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value ([0063]-[0064]).  
Regarding Claim 6, Suzuki teaches the blood pressure measuring device according to claim 1, wherein the first pulse wave detecting unit and the second pulse wave detecting unit are each constituted of at least one of a vibration sensor, a pressure sensor, a piezoelectric sensor, an optical sensor, an ultrasonic sensor, a radio wave sensor, an electrostatic capacity 

Regarding Claim 15, Suzuki teaches a blood pressure measuring method (Abstract) comprising: 
making a first electrode and a second electrode in contact with a body surface near an artery (Fig. 1, electrocardiogram electrodes 23, [0057], Fig. 2 shows a monitoring location near an artery); 
measuring a potential difference between the first electrode and the second electrode ([0057]), and acquiring a first time at which at least a predetermined portion in an electrocardiogram occurs ([0063] peak acts as predetermined portion);
detecting pulse wave information from a body surface near the artery ([0060], Fig. 2 shows a monitoring location near an artery);
acquiring, from the pulse wave information, a second time at which a predetermined portion in the pulse wave occurs ([0063] peak of pulse wave as predetermined portion); and 
calculating pulse wave transit time from the first time and the second time, and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value ([0063]-[0064]).  

Regarding Claim 16, Suzuki teaches a recording medium recording a blood pressure measuring program (Abstract, [0021]) that causes a computer to execute: 
processing of measuring a potential difference between a first electrode and a second electrode made to contact with a body surface near an artery ([0057]), and acquiring a first time at which at least a predetermined portion in an electrocardiogram occurs ([0063] peak acts as predetermined portion);; 

processing of acquiring, from the pulse wave information, a second time at which a predetermined portion in the pulse wave occurs ([0063] peak of pulse wave as predetermined portion); and 
processing of calculating pulse wave transit time from the first time and the second time, and calculating estimated blood pressure, based on the pulse wave transit time and a predefined relation between pulse wave transit time and a blood pressure value ([0063]-[0064]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Case (US 3,983,867).
Regarding Claim 2, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein polarities of signals acquired by the first electrode and the second electrode are inverted from each other.  
However Case teaches an ECG monitor (Abstract) wherein potential difference is used for providing an electrocardiogram (Col. 4, L. 65 – Col. 5, L. 13) and a processing step of the potential difference is an inversion of polarity in an electrode pair (Col. 4, L. 65 – Col. 5, L. 7, “The output electrode pair of selector switch 46 is fed to a reversal switch 48 for inverting or 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the preprocessing step of Case to the potential difference of Suzuki when obtaining an electrocardiogram signal as the application of a known preprocessing step for obtaining an electrocardiogram by potential difference (Case) to the known potential difference-based electrocardiogram (Suzuki) ready for improvement to yield predictable results of accurately assessed ECG.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of McCombie et al (US 2010/0241011) (“McCombie”).
Regarding Claim 3, while Suzuki teaches the blood pressure measuring device according to claim 1, and Suzuki teaches that the system may be alternatively performed at a wrist (Fig. 21, [0155]), Suzuki fails to teach the device further comprising a cuff that gives pressure to an attachment region, wherein the pulse wave detecting unit is connected to the cuff, and detects the pulse wave information.  
However McCombie teaches a cardiovascular monitor (Abstract) and further teaches that pulse monitoring can be done in conjunction with application of an external pressure ([0037]) where the pressure is applied by a cuff ([0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the pulse monitoring of Suzuki at the wrist and with a cuff as taught by McCombie as a way to calibrate the pulse transit time and blood pressure relationship for different conditions ([0033]).
Regarding Claim 4, while Suzuki and McCombie teach the blood pressure measuring device according to claim 3, wherein the blood pressure estimating unit calculates the blood See Claim 3 Rejection).

  Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Banet et al (US 2014/0213876) (“Banet”).
Regarding Claim 5, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein surfaces of the first electrode and the second electrode have an adhesive property.  
However Banet teaches an ECG-based monitoring system (Abstract) and further teaches that the ECG monitoring may comprise electrodes with an eadhesive property ([0056] electrodes used for ECG, [0057] electrodes adhered by used of a conductive gel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate an adhesive property for a surface of the electrode of Suzuki as taught by Banet as a way to ensure confidence in gathered data from electrodes by preventing electrodes from losing contact with the subject.

Claim(s) 7-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Fukuda et al (US 2014/0155767) (“Fukuda”).
Regarding Claim 7, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein the blood pressure estimating unit includes a relation formula, between the pulse wave transit time and the blood pressure value, calculated by any one of a method by statistical analysis based on the pulse wave transit time and the blood pressure values acquired from a plurality of subjects, and a method by calibration based on the pulse wave transit time and the blood pressure value acquired for each individual.  
However Fukuda teaches that a pulse-based blood pressure estimator (Abstract) and further teaches that estimation may be done based on pulse wave velocity in the form of SBP = 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the relation formula of Suzuki to the formula taught by Suzuki as a standardized teaching to be utilized across practitioners to create a consistent standard when determining blood pressure. Furthermore, it would be obvious to note that pulse wave velocity is proportional to pulse wave transit time, and thus can equivalently be substituted into the given formula.
Regarding Claim 8, Suzuki and Fukuda teach the blood pressure measuring device according to claim 7, wherein, when the pulse wave transit time is PWTT, systolic blood pressure is SBPest, and α and β are parameters acquired by the calibration, the relation formula is a relation formula expressed by: 
    PNG
    media_image1.png
    17
    198
    media_image1.png
    Greyscale
(See Claim 7 Rejection).
Regarding Claim 11, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein the predetermined portion in the electrocardiogram is a specific wave in the electrocardiogram.  
However Fukuda teaches a blood pressure estimation based on pulse data (Abstract, [0042]-[0044]) and further teaches that a utilized predetermined portion of a R wave in an electrocardiogram and a utilized predetermined portion of a rise point in a pulse wave to determine pulse transit time ([0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the peak in the ECG of Suzuki with the R wave as taught by Fukuda as a simple substitution of one ECG monitoring point for another to obtain a standardized comparison marker to judge pulse transit time across different subjects.
Regarding Claim 12, Suzuki and Fukuda teach the blood pressure measuring device according to claim 11, wherein the specific wave is an R wave (See Claim 11 Rejection).  
Regarding Claim 13, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein the second time is a rise time of a pulse wave.
However Fukuda teaches a blood pressure estimation based on pulse data (Abstract, [0042]-[0044]) and further teaches that a utilized predetermined portion of a R wave in an electrocardiogram and a utilized predetermined portion of a rise point in a pulse wave to determine pulse transit time ([0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the peak in the pulse wave of Suzuki with the rise point as taught by Fukuda as a simple substitution of one pulse monitoring point for another to obtain a standardized comparison marker to judge pulse transit time across different subjects.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
Regarding Claim 9, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki’s first embodiment fails to teach wherein the artery is at least one of a brachial artery, a carotid artery, a superficial temporal artery, a facial artery, a radial artery, a femoral artery, a popliteal artery, a posterior tibial artery, and a dorsalis pedis artery.  
	However Suzuki teaches a second embodiment at a wrist (Fig. 21, [0155]), which would be characterizing the radial artery.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the monitoring near an artery at the chest with the monitoring of a radial artery as taught by Suzuki as a simple substitution of one monitoring location for another to obtain a result of cardiovascular health of a subject.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sethi et al (US 2011/0021929) (“Sethi”).
Regarding Claim 10, while Suzuki teaches the blood pressure measuring device according to claim 1, wherein the blood pressure estimating unit updates a relation formula between the pulse wave transit time and the blood pressure value, based on the blood pressure value acquired by the blood pressure measuring unit and the pulse wave transit time acquired from the electrocardiogram and the pulse wave being acquired by the electrocardiogram measuring unit and the pulse wave measuring unit.  
However Sethi teaches a blood pressure estimator (Abstract) and teaches creating a relation formula between the pulse wave transit time and the blood pressure value ([0003]), based on the blood pressure values acquired and the pulse wave transit times acquired ([0003]) and updating the relation formula ([0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to update the relationship in Suzuki, represented by a formula in Sethi, as Sethi teaches this as a way to continue to have accurate blood pressure data in view of changing arterial compliance ([0006]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Lisy et al (US 9,192,313) (“Lisy”).
Regarding Claim 14, while Suzuki teaches the blood pressure measuring device according to claim 1, Suzuki fails to teach wherein the first electrode and the second electrode are curved in such a way as to conform to a shape of an attachment region.  
	However Lisy teaches a physiological monitor (Abstract) and further teaches that a curved surface on an electrode may aid in application of the electrode onto a subject (Col. 36, L. 34-59).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a curved configuration as taught by Lisy for the electrodes of Suzuki as this “may aid in application of the device to an area on a subject.” While 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE CHENG/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        
/JAIRO H. PORTILLO/
Examiner
Art Unit 3791